                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

DYLAN DONALD TALLMAN,

                        Plaintiff,
v.                                                          Case No. 20-CV-261-JPS

B. BARTELS-ROHRBECK, C.
KITHINDI, KEITH JOHNSON,                                                    ORDER
JEREMY BECK, BRIAN GREFF, DAN
CROMWELL, and S. NEWCOMB,

                        Defendants.


       Plaintiff Dylan Tallman, an inmate proceeding pro se, filed a

complaint under 42 U.S.C. § 1983 alleging that Defendants violated his

constitutional rights. (Docket #1). This order resolves Plaintiff’s motion for

leave to proceed without prepaying the filing fee and miscellaneous

motions,1 as well as screens his complaint.




       1 Plaintiff’s motion for an order to be housed at a different institution,
(Docket #11), must be denied because the Court has no authority over an inmate’s
placement within the state prison system. See Duran v. Elrod, 760 F.2d 756, 759 (7th
Cir. 1985) (“[I]t is unseemly for federal courts to tell a state or city. . . how to run
its prison system.”). Similarly, Plaintiff’s motions for temporary restraining orders,
(Docket #12 and #13), will be denied because his allegations concern phone
privileges and other small alleged infractions that are within the prison’s daily
functions. Id. Plaintiff’s motion to void his global settlement offer, (Docket #18),
will be denied as moot because Plaintiff does not need the Court’s approval to void
his global settlement offer. Additionally, Plaintiff has filed a third motion for a
temporary restraining order. (Docket #19). However, the motion does not actually
request any relief from the Court. Instead, it provides a narrative of grievances
regarding two magazines that are not parties to this litigation. Thus, the Court will
deny the motion. Lastly, Plaintiff’s motion for a phone conference to discuss his
motions, (Docket #10), will be denied as moot since this order addresses his
pending motions.


  Case 2:20-cv-00261-JPS Filed 11/25/20 Page 1 of 9 Document 20
1.       MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYING
         THE FILING FEE

         The Prison Litigation Reform Act (“PLRA”) applies to this case

because Plaintiff was a prisoner when he filed his complaint. See 28 U.S.C.

§ 1915(h). The PLRA allows the Court to give a prisoner plaintiff the ability

to proceed with his case without prepaying the civil case filing fee. 28 U.S.C.

§ 1915(a)(2). When funds exist, the prisoner must pay an initial partial filing

fee. 28 U.S.C. § 1915(b)(1). He must then pay the balance of the $350 filing

fee over time, through deductions from his prisoner account. Id.

         On March 31, 2020, the Court waived Plaintiff’s payment of an initial

partial filing fee. (Docket #9). The Court will grant Plaintiff’s motion for

leave to proceed without prepaying the filing fee. (Docket #2). He must pay

the $350 filing fee over time in the manner explained at the end of this order.

2.       SCREENING THE COMPLAINT

         2.1   Federal Screening Standard

         Under the PLRA, the Court must screen complaints brought by

prisoners seeking relief from a governmental entity or an officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must

dismiss a complaint if the prisoner raises claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b).

         In determining whether the complaint states a claim, the Court

applies the same standard that applies to dismissals under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)). To state a claim, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

                               Page 2 of 9
     Case 2:20-cv-00261-JPS Filed 11/25/20 Page 2 of 9 Document 20
Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true,

to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that someone deprived him of a right secured by the Constitution or

the laws of the United States, and that whoever deprived him of this right

was acting under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799

F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570

F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints liberally

and holds them to a less stringent standard than pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th

Cir. 2015)).

       2.2     Plaintiff’s Allegations

       Plaintiff alleges that since November 1, 2019, while incarcerated at

Dodge Correctional Institution (“DCI”), he was subjected to violations of

his Eighth Amendment rights. (Docket #1 at 2). While at DCI, Plaintiff was

governed by a behavioral management plan (“BMP”) that kept him

strapped down to a bed for five days at a time if Plaintiff self-harmed. (Id.)

All Defendants signed off on the BMP plan. (Id.) On November 1, 2019,

Plaintiff was strapped down for five days at DCI. (Id. at 3). While Plaintiff

was strapped down, he was only allowed to unlock and move one limb at

a time and was kept flat the entire time. (Id.) A nurse put gauze pads under

his arms after the chest strap rubbed his skin raw. (Id.) Additionally,



                            Page 3 of 9
  Case 2:20-cv-00261-JPS Filed 11/25/20 Page 3 of 9 Document 20
Plaintiff was kept in a cold cell and wore small shorts while he was strapped

down. (Id.) Lastly, Plaintiff alleges that while he was strapped down, he

told people that he was not suicidal and begged to get up. (Id.)

        2.3     Analysis

                2.3.1   Deliberate Indifference

        Plaintiff seeks to proceed on an Eighth Amendment right to medical

care claim.2 Prison officials violate this right when they “display deliberate

indifference to serious medical needs of prisoners.” Greeno v. Daley, 414 F.3d

645, 652 (7th Cir. 2005) (quotation omitted). Deliberate indifference claims

contain both an objective and a subjective component: the inmate “must

first establish that his medical condition is objectively, ‘sufficiently serious,’;

and second, that prison officials acted with a ‘sufficiently culpable state of

mind,’ – i.e., that they both knew of and disregarded an excessive risk to

inmate health.” Lewis v. McLean, 864 F.3d 556, 562–63 (7th Cir. 2017)

(quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal citations

omitted)).

        Generously construed, Plaintiff’s allegation that his skin was rubbed

raw by the straps may be a serious medical condition. Thus, if the

Defendants knew about his injury and did nothing about it, they may have

been deliberately indifferent.


        2It is unclear from Plaintiff’s allegations whether he should be viewed as a
convicted prisoner or a pretrial detainee for purposes of a Section 1983 claim.
Although he was being held at a prison, he claims he has not been charged yet
with any crimes because he is not competent to stand trial. Prisoners are protected
by the Eighth Amendment’s prohibition on cruel and unusual punishment, while
pretrial detainees are governed by the Fourteenth Amendment’s due process
clause. For now, the Court finds that Plaintiff could proceed even under the more
stringent standard provided by the Eighth Amendment, and will analyze the claim
under that standard. What the appropriate standard is must be addressed by the
parties in dispositive motion practice or at trial. See Miranda v. Cty. of Lake, 900 F.3d
335, 350–54 (7th Cir. 2018).

                            Page 4 of 9
  Case 2:20-cv-00261-JPS Filed 11/25/20 Page 4 of 9 Document 20
              2.3.2   Excessive Force

       Plaintiff also seeks to proceed on an excessive force claim. When a

correctional officer is accused of using excessive force, the core inquiry is

“whether force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm.” Hudson v.

McMillian, 503 U.S. 1, 7 (1992); Santiago v. Walls, 599 F.3d 749, 757 (7th Cir.

2010). Several factors are relevant to this determination, including the need

for force, the amount applied, the threat the officer reasonably perceived,

the effort made to temper the severity of the force used, and the extent of

the injury caused to the prisoner. Hudson, 503 U.S. at 7; Fillmore v. Page, 358

F.3d 496, 504 (7th Cir. 2004). Additionally, “the use of excessive physical

force against a prisoner may constitute cruel and unusual punishment

[even] when the inmate does not suffer serious injury.” Hudson, 503 U.S. at

4. Moreover, “[w]hen prison officials maliciously and sadistically use force

to cause harm, contemporary standards of decency always are violated.” Id.

at 9. In light of the generous standard of review applicable at the screening

stage, the Court concludes that the restraints used on Plaintiff for five days

may constitute excessive force.

       Additionally, Plaintiff’s only allegation of personal involvement for

any Defendant in this case is that each signed the BMP. (Docket #1 at 2).

Section 1983 “creates a cause of action based on personal liability and

predicated upon fault; thus liability does not attach unless the individual

defendant caused or participated in a constitutional violation.” Vance v.

Peters, 97 F.3d 987, 991 (7th Cir. 1996). Moreover, the doctrine of respondeat

superior (supervisory liability) does not apply to actions filed under § 1983.

See Pacelli v. deVito, 972 F.2d 871, 877 (7th Cir. 1992). Section 1983 does not

create collective or vicarious responsibility. Id. However, Defendants, by



                            Page 5 of 9
  Case 2:20-cv-00261-JPS Filed 11/25/20 Page 5 of 9 Document 20
signing and approving the BMP that allowed for Plaintiff to be strapped

down for days, may have liability for facilitating, approving, and

condoning the alleged excess force. Gentry v. Duckworth, 65 F.3d 555, 561

(7th Cir. 1995) (to be liable, a supervisory defendant “must know about the

conduct and facilitate it, approve it, condone it, or turn a blind eye”).

3.       CONCLUSION

         Plaintiff’s claims raise a number of questions, including as to the

liability of Defendants for signing off on the BMP. The Court is unable to

make such determinations at this lenient screening stage. The Court will

leave it to Defendants, at the appropriate time, to assert any deficiencies

they identify regarding Plaintiff’s claims.

         In light of the foregoing, the Court finds that Plaintiff may proceed

on the following claims pursuant to 28 U.S.C. § 1915A(b):

         Claim One: Deliberate indifference to Plaintiff’s serious medical

condition, in violation of the Eighth Amendment, against all Defendants;

and

         Claim Two: The use of excessive force against Plaintiff, in violation

of the Eighth Amendment, when Defendants signed off on the BMP that

allowed for Plaintiff to be strapped down for days at a time.

         Accordingly,

         IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the filing fee (Docket #2) be and the same is hereby GRANTED;

         IT IS FURTHER ORDERED that Plaintiff’s motion for a phone

conference to discuss his motions (Docket #10) be and the same is hereby

DENIED as moot;




                               Page 6 of 9
     Case 2:20-cv-00261-JPS Filed 11/25/20 Page 6 of 9 Document 20
        IT IS FURTHER ORDERED that Plaintiff’s motion for an order to

be housed at a different institution (Docket #11) be and the same is hereby

DENIED;

        IT IS FURTHER ORDERED that Plaintiff’s motions for temporary

restraining orders (Docket #12, #13, and #19) be and the same are hereby

DENIED;

        IT IS FURTHER ORDERED that Plaintiff’s motion to void his

global settlement offer (Docket #18) be and the same is hereby DENIED as

moot;

        IT IS FURTHER ORDERED that under an informal service

agreement between the Wisconsin Department of Justice and this Court, a

copy of the complaint and this order have been electronically transmitted

to the Wisconsin Department of Justice for service on Defendants B. Bartels-

Rohrbeck, C. Kithindi, Keith Johnson, Jeremy Beck, Brian Greff, Dan

Cromwell, and S. Newcomb;

        IT IS FURTHER ORDERED that Defendants shall file a responsive

pleading to the complaint within 60 days;

        IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $350.00 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this case. If Plaintiff is transferred to

another county, state, or federal institution, the transferring institution shall




                            Page 7 of 9
  Case 2:20-cv-00261-JPS Filed 11/25/20 Page 7 of 9 Document 20
forward a copy of this order along with his remaining balance to the

receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined;

       IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a

copy of the guides entitled “Answers to Prisoner Litigants’ Common

Questions” and “Answers to Pro Se Litigants’ Common Questions,” along

with this order; and

       IT IS FURTHER ORDERED that plaintiffs who are inmates at

Prisoner E-Filing Program institutions3 must submit all correspondence

and case filings to institution staff, who will scan and e-mail documents to

the Court. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the court to the following

address:

                         Office of the Clerk
                         United States District Court
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this case for failure to diligently pursue it. In

addition, the parties must notify the Clerk of Court of any change of




       3 The Prisoner E-Filing Program is mandatory for all inmates of Columbia
Correctional Institution, Dodge Correctional Institution, Green Bay Correctional
Institution, Oshkosh Correctional Institution, Waupun Correctional Institution,
and Wisconsin Secure Program Facility.

                            Page 8 of 9
  Case 2:20-cv-00261-JPS Filed 11/25/20 Page 8 of 9 Document 20
address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 25th day of November, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                            Page 9 of 9
  Case 2:20-cv-00261-JPS Filed 11/25/20 Page 9 of 9 Document 20
